327 S.W.3d 454 (2010)
Steven Wayne SEBASTIAN, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2010-SC-000671-KB.
Supreme Court of Kentucky.
December 16, 2010.

OPINION AND ORDER
Applicant, Steven W. Sebastian, KBA Member No. 88760, bar roster address 1311 Wilshire Court, Union, Kentucky 41091, was admitted to the Kentucky Bar on May 1, 2001. On July 9, 2002, he was suspended from the practice of law for failing to complete the New Lawyer Skills Program following his admission to the Kentucky bar as required by SCR 3.652.
Mr. Sebastian applied for restoration to membership on May 11, 2010 under SCR 3.500. He has paid the dues owed, totaling $1,862, plus the required filing fee. He has also completed the maximum amount of CLE hours under SCR 3.675. There are currently no disciplinary matters pending against Mr. Sebastian, nor has he been the subject of any claims against the Client Security Fund.
Because Mr. Sebastian's suspension lasted more than five years, his application *455 was referred to the Character and Fitness Committee under SCR 3.500(1) and he was required to sit for a written examination under SCR 3.500(3). The Committee investigated Mr. Sebastian's circumstances and found that during the time he would have taken the New Lawyer Skills Program in 2001-2002, he was in the process of moving to North Carolina and studying to take the bar exam there. The Committee found that Mr. Sebastian had met the burden of proof required for restoration to membership. His character references described him as trustworthy and competent. As such, the Committee recommended that he be permitted to sit for the July 2010 bar exam.
After receiving the Committee's report, the Board of Governors reviewed Mr. Sebastian's application and determined that he had met all requirements for the restoration to the practice of law. By a 16 to 0 vote, the Board voted to recommend approval of his restoration application.
Upon review of the record, this Court agrees that the requirements of SCR 3.500 have been met, including passing the examination required by SCR 3.500(3). This Court, finding no reason to disagree with the Board, adopts its recommendation, and therefore ORDERS:
1. That Steven W. Sebastian be restored to the practice of law in the Commonwealth of Kentucky.
2. That Mr. Sebastian, if he has not done so already, pay the costs of this proceeding as certified by the Executive Director of the Kentucky Bar Association, which total $202.61, for which execution may issue from this Court upon finality of this Order.
All sitting. All concur.
ENTERED: December 16, 2010.
/s/ John D. Minton, Jr.
Chief Justice